       Case 1:20-cr-00602-DLC Document 7 Filed 11/17/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :                20cr602(DLC)
UNITED STATES OF AMERICA,              :
                                       :                    ORDER
               -v-                     :
                                       :
BRANDON BELL,                          :
                                       :
                          Defendant.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     Due to the COVID-19 pandemic, the initial conference in this

action will not be held in the courtroom but will proceed as a

video conference.    It is hereby

     ORDERED that the video conference will be held on Thursday,

November 19, 2020 at 10:00am.      At that conference, a trial date

will be chosen.   After the Government recites the procedural

history of this case, outlines the nature of the evidence it

intends to offer at any trial, and proposes a schedule for the

production of discovery materials to the defendants, the Court

will consult the parties regarding the scheduling of the trial.

After a trial date is selected, a schedule for motions will be

set and the propriety of any exclusion of time under the Speedy

Trial Act will be addressed.

     IT IS FURTHER ORDERED that counsel for the Government and

the defendants will consult in advance of the conference to reach

agreement, if possible, on a proposed date for the trial.
          Case 1:20-cr-00602-DLC Document 7 Filed 11/17/20 Page 2 of 4




     IT IS FURTHER ORDERED that any defendant released on bail

must also participate in the conference unless permission has

been sought and granted to excuse that participation.

     IT IS FURTHER ORDERED that the conference shall proceed via

the Skype for Business videoconference, if the Skype for

Business platform is reasonably available.           To access the

conference, paste the following link into your browser:

https://meet.lync.com/fedcourts-nysd/anthony_sampson/H0TXAVD1.

     To use this link, you may need to download software to use

Skype’s videoconferencing features.1          Participants are directed

to test their videoconference setup in advance of the conference

-- including their ability to access the link above.             Defense

counsel shall assist the defendant in testing his

videoconference capability so that the defendant can participate

by videoconference if that is feasible.

     Users who do not have an Office 365 account may use the

“Join as Guest” option.        When you successfully access the link,

you will be placed in a “virtual lobby” until the conference

begins.     Participants should also ensure that their webcam,

microphone, and headset or speakers are all properly configured

to work with Skype for Business.         For further instructions



1 See Microsoft, Install Skype for Business (last visited Apr.
29, 2020), https://support.office.com/en-us/article/install-
skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.
       Case 1:20-cr-00602-DLC Document 7 Filed 11/17/20 Page 3 of 4




concerning Skype for Business and general guidelines for

participation in video and teleconferencing, visit https://

nysd.uscourts.gov/covid-19-coronavirus.

     If you intend to join the conference from an Apple device,

you should ensure that you are running a version of Skype for

Business that was published on or after April 28, 2020.2          Users

running earlier versions have encountered an issue in which

Skype for Business does not receive any inputs from the

computer’s microphone, and they cannot be heard by other

participants.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Skype for

Business, may access the conference audio using the following

credentials:

            Call-in number:       +19179332166
            Conference ID:        473638717

     IT IS FURTHER ORDERED that by Wednesday, November 18, 2020,

defense counsel shall file a letter informing the Court whether

counsel and the defendant have successfully tested Skype for

Business.   If the defendant and counsel are unable to

successfully test Skype for Business, an Order will issue




2 See, e.g., Microsoft, Skype for Business on Mac (last visited
May 5, 2020), https://www.microsoft.com/en-us/download/
details.aspx?id=54108.
         Case 1:20-cr-00602-DLC Document 7 Filed 11/17/20 Page 4 of 4




informing the parties whether the sentencing shall be

rescheduled to occur in person.

     IT IS FURTHER ORDERED that defense counsel shall provide a

copy of or read this order to the defendant.



Dated:      New York, New York
            November 17, 2020
